Citation Nr: 1446544	
Decision Date: 10/21/14    Archive Date: 10/30/14

DOCKET NO.  12-07 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to an evaluation in excess of 10 percent for degenerative joint disease of the lumbar spine. 



REPRESENTATION

Veteran represented by: Christopher Loiacono, Agent



ATTORNEY FOR THE BOARD

T. Levy, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1983 to August 1986.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction has since been transferred to the RO in St. Petersburg, Florida. 

As a procedural matter, the Veteran was scheduled for a July 2014 Board hearing.  However, he withdrew his request in a July 2014 representative's letter.  Thus, the Board finds that there is no outstanding hearing request.  See 38 C.F.R. § 20.704(e) (2013) (noting that a request for a hearing may be withdrawn by an appellant at any time before the date of the hearing).

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Virtual VA electronic claims file reveals additional evidence of the Veteran's VA treatment records from May 1999 to January 2012; the treatment records were considered by the RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regarding the claim for an increased evaluation for a lumbar spine disability, remand is required for an updated examination.  VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  The Veteran was most recently afforded a VA examination in December 2010.  Thereafter, in an July 2014 appellate brief, the Veteran's representative alleged that the disability had increased in severity since that time.  Accordingly, remand is required. 

Additionally, in the July 2014 appellate brief, relevant records were identified that are not part of the record.  Therefore to afford the Veteran all due consideration, these records should be obtained and reviewed.

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his lumbar spine disorder.  After acquiring this information and obtaining any necessary authorization, obtain and associate these records with the claims file.  All information obtained must be made part of the file.  

Records from Dr. D.R. were referenced in the Veteran's written brief, but it appears they were not received or made part of the claims file.  Specifically, a lumbar spine impairment questionnaire from Dr. D.R. dated March 27, 2013 was referenced.  See July 2014 written brief.

All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.  

2. Contact the appropriate VA Medical Centers and obtain and associate with the electronic claims file all outstanding VA treatment records.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative. 

3. After obtaining any identified and outstanding records, provide the Veteran a VA examination to ascertain the current severity, and manifestations of his lumbar spine disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner must review the entire claims file, including the private and VA treatment records, as well as the December 2010, September 2008, and February 2007 VA examinations.  The examiner must provide an explanation for all opinions expressed.

The examiner should comment on the severity of the Veteran's lumbar spine disability and report all signs and symptoms necessary for evaluating the disability under the rating criteria.  In particular, the examiner should provide the range of motion of the lumbar spine in degrees and state whether there is any form of ankylosis. 

The examiner should also state the total duration of any incapacitating episodes over the past 12 months and identify and describe any neurological manifestations of the service-connected lumbar spine disability.  In so doing, he or she should opine as to whether any neurological symptoms, including bowel and bladder impairment, are attributable to the Veteran's service-connected lumbar spine disability.  The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors.  

4. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5. After completing the above action, and any other development as may be indicated by any response received as a consequence of the action taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


